Citation Nr: 0824661	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-26 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Eligibility for non-service-connected disability pension.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to July 
1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 decision by the Waco, Texas 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
eligibility for non-service-connected disability pension.


FINDING OF FACT

The veteran did not have service during a period of war.


CONCLUSION OF LAW

The veteran is not eligible for non-service-connected 
disability pension.  38 U.S.C.A. §§ 1501(4), 1521 (West 
2002); 38 C.F.R. §§ 3.2, 3.3 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pension Claim

The veteran is seeking non-service-connected disability 
pension.  VA provides non-service-connected disability 
pension for veterans who are permanently and totally disabled 
from non-service-connected disability, and who are veterans 
of a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  
The veteran served from August 1961 to July 1963.  For VA 
benefits purposes, the Vietnam era is a period of war that 
extends from February 28, 1961, to May 7, 1975, in the case 
of a veteran who served in Vietnam during that period, and 
from August 5, 1964, to May 7, 1975, in all other cases.  
38 U.S.C.A. § 1501(4); 38 C.F.R. § 3.2(f).  The veteran did 
not serve in Vietnam.  Therefore, his service is not 
considered service during the Vietnam era period of war.  Nor 
did his service fall within any other period of war.  
38 U.S.C.A. § 1501(4); 38 C.F.R. § 3.2.  

The veteran does not dispute the dates of service shown in 
his service separation document, DD Form 214.  He asserts 
that his pension claim should be granted in consideration of 
his willing and dutiful service.  He notes that he was not 
aware when he entered service that some veteran's benefits 
are available only to veterans of a period of war.  The Board 
recognizes and appreciates the veteran's service.  
Nonetheless, VA is bound by the law and regulations that 
limit non-service-connected pension to veterans of a period 
of war.  As the veteran did not have service during a period 
of war, he is not eligible for non-service-connected 
disability pension.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

The RO did not send the veteran a preadjudicatory notice that 
addressed the evidence necessary to substantiate a claim for 
eligibility for non-service-connected pension.  With regard 
to that claim, the facts are not in dispute.  The claim in 
the veteran's case turns on whether the veteran had wartime 
service.  The veteran did not have wartime service.  He does 
not dispute the documented dates of his service.  Therefore, 
there is no reasonable possibility that any notice or 
assistance would aid in substantiating the pension claim.  As 
a result, any deficiencies of notice or assistance are moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).


	(CONTINUED ON NEXT PAGE)


ORDER

Eligibility for non-service-connected disability pension is 
denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


